DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed on December 29, 2021 is acknowledged and has been entered.  Claims 10, 21-25 have been canceled.  Claims 1-9, 11-18 and 20 have been amended.  Claim 26 has been newly added. Claims 1-9, 11-20 and 26 are pending.

Claims 1-9, 11-20 and 26 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made FINAL as necessitated by amendment.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9, 16-20 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulero et al. (J Forensic Sci, 2006, 51(1):64-75) in view of Hammer et al. (Forensic Applications of Y Chromosome STRs and SNPs, 2000-IJ-CX-K006 Cumulative Technical Report, January 2006, p 1-51).
With regard to claim 1, Mulero teaches A kit for co-amplification of a set of loci in a DNA sample, the kit comprising a set of amplification primers provided together in the kit, the set of amplification primers comprising primers for the amplification of at least 11 Y-STR markers including DYS576, DYS389I, DYS460, DYS458, DYS19, DYS456, DYS390, DYS570, DYS437, DYS393, and DYS439 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided).  
With regard to claim 2, Mulero teaches a kit of claim 1, wherein detection of amplicon base pair size is performed by a mobility-dependent analytical technique (Fig 1 and Fig 3, where 
With regard to claim 3, Mulero teaches a kit of claim 2, wherein the mobility-dependent analytical technique is capillary electrophoresis (p 66 “Sample electrophoresis and data analysis” heading, where electrophoresis occurs).  
With regard to claim 5, Mulero teaches a kit of claim I, further comprising primers for the amplification of more than the 11 Y-STR markers, wherein the primers are configured to provide sets of amplicons of the more than 11 Y-STR markers having a base pair size less than about 410 base pairs (p 65 “Primer set optimization” heading, where the primer products are 103 to 327 bp)..  
With regard to claim 7, Mulero teaches a kit of claim 1, wherein each set of the amplicons of the at least 11 Y-STR markers is labeled with one of at least 5 dyes (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes).  
With regard to claim 8, Mulero teaches a kit of claim 7, wherein the at least 5 dyes are fluorescent dyes configured to be spectrally distinct (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes).  
With regard to claim 9, Mulero teaches a kit of claim 1, wherein at least one set of amplicons of the Y-STR markers comprises a mobility modifier (p 65 “Primer set optimization” heading, where the primers are labeled with 5 dyes and with mobility modifiers).  
With regard to claim 16, Mulero teaches a kit of claim 1, further comprising a size standard (p 65, “primer set optimization”. “precision and stutter studies” where an allelic ladder is included). 

With regard to claim 18, Mulero teaches a method of amplifving alleles of Y-STR markers of a human male comprising the steps of: 
contacting a sample suspected to contain a DNA sample of a human male with a set of amplification primers comprising primers for the simultaneous amplification of the alleles of at least 11 Y-STR markers including DYS389I, DYS458, DYS19, DYS456, DYS390, DYS437, DYS393, and DYS439 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided); 
and amplifying the sample thereby forming a plurality of sets of amplicons of the at least 11 Y-STR markers (p 66 “PCR amplification” heading).  
With regard to claim 19, Mulero teaches a method of claim 19, further comprising the step of detecting each set of amplicons whereby the alleles of the at least 11 Y-STR markers are identified (p. 65, “precision and stutter studies” heading where allele sizes are determined).  
With regard to claim 20, Mulero teaches a method of 19, wherein the detecting is performed by separating the plurality of sets of amplicons using a mobility dependent analysis, wherein the plurality of sets of amplicons are fluorescently labeled (Fig 1 and Fig 3, where the electrophoretogram shows the profile of a multiplex reaction and where electrophoresis is a mobility dependent analysis).  
With regard to claim 26, Mulero teaches a kit of claim 1, wherein the set of primers are configured to provide each set of amplicons of the at least 11 Y-STR markers having a base pair 
Regarding claims 1 and 18, Mulero does not teach all of the markers included in the same reaction mixture, as markers DYS460, DYS576 and DYS570 are not included in the Y filer kit.
With regard to claim 1 and 18, Hammer teaches a kit for co-amplification of a set of loci in a DNA sample, the kit comprising a set of amplification primers provided together in the kit, the set of amplification primers comprising primers for the amplification of at least 11 Y-STR markers including DYS576, DYS460, DYS570 (p. 2 abstract and p. 7 “2. Results” heading, where these markers are taught).  
With regard to claim 4, Hammer teaches a kit of claim I, wherein detection of the amplicon base pair size is performed by a sequencing technique using no detection of fluorescent dye labels (p 2 results heading, where sequence data is obtained)..  
With regard to claim 6, Hammer teaches a kit of claim 1, comprising 25 Y-STR markers (p 2 Abstract).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Mulero to include the markers and sequencing techniques as taught by Hammer to arrive at the claimed invention with a reasonable expectation for success.  While Mulero teaches “The YfilerTM kit was validated according to the FBI/National Standards and SWGDAM guidelines. Our results showed that full profiles are attainable with low levels of male DNA (below 125 pg) and that under optimized conditions, no detectable cross-reactive products were obtained on human female DNA, bacteria, and commonly encountered animal species. Additionally, we demonstrated the ability to detect male specific profiles in admixed male and female blood samples at a ratio of 1:1000” (Abstract).  We identified and characterized 20 novel STRs on the non-recombining portion of the Ychromosome (NRY) that are robust and informative for forensic casework. These Y-STRs,comprised of tetranucleotide, pentanucleotide, and hexanucleotide repeats, greatly improveresolution among paternal lineages above levels obtained with previously used Y-STRs.Multiplex protocols were optimized to amplify 41 Y-STRs in 5 PCR reactions (an additional 2Y-STRs were typed in uniplex assays). A total of 38 Y-STRs was typed in a panel of 2,517 U.S.samples representing African-Americans, European-Americans, Hispanics, Native Americans,and Asian Americans, as well as a large worldwide database” (p 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Mulero to include the markers and sequencing techniques as taught by Hammer to arrive at the claimed invention with a reasonable expectation for success.

Claims 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mulero et al. (J Forensic Sci, 2006, 51(1):64-75) in view of Hammer et al. (Forensic Applications of Y Chromosome STRs and SNPs, 2000-IJ-CX-K006 Cumulative Technical Report, January 2006, p 1-51) as applied over claims 1-9, 16-20 and 26 above and further in view of Fang et al. (US PgPub 20130137589 A2; May 2013).
With regard to claim 14, Mulero teaches a kit of claim 1, wherein the set of primers for the amplification of at least 11 Y-STR markers is a set of primers for the amplification of DYS19, DYS389I, DYS38911, DYS390, DYS391, DYS392, DYS393, DYS437, DYS438, DYS439, DYS448, Y-GATA-H4, DYS635, DYS456 (Abstract, where the Y filer kit is taught as including 17 STR loci; see Table 1, where the list of loci is provided).  
With regard to claim 15, Mulero teaches a kit of claim 1, wherein the set of primers for the amplification of at least 11 Y-STR markers is a set of primers for the amplification of 
Regarding claims 14-15, while Mulero teaches a kit of 17 STR loci, Mulero does not teach DYF387S1ab, DYS627 loci.
With regard to claim 14-15, Hammer teaches DYS576, DYS385 ab, DYS460, DYS570, DYS449 (p. 7 “2. Results” heading, where these markers are taught).
Further, while Mulero and Hammer teach the markers as recited above, neither reference teach DYF387S1 ab, DYS627, DYS481, DYS533, DYS643 markers.
With regard to claim 11, Fang teaches a kit of claim 1, further comprising at least 5 Y-STR markers which are rapidly mutating loci (see Table 1 and 2, where each of these markers are tested).  
With regard to claim 12, Fang teaches a kit of claim 11, wherein the at least 5 rapidly mutating Y- STR markers comprise DYF387Slab, DYS449, DYS570, DYS576, and DYS627 (see Table 1 and 2, where each of these markers are tested).  
With regard to claim 13, Fang teaches a kit of claim 12, wherein the at least 5 rapidly mutating Y- STR markers further comprise DYS518 (see Table 1 and 2, where each of these markers are tested).  
With regard to claim 14-15, Fang teaches DYF387S1 ab, DYS627, DYS481, DYS533, DYS643 (see Table 1 and 2, where each of these markers are tested).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Mulero and Hammer for teaching a variety of kits and methods for typing Y STRs to include the teachings of Fang to arrive at the claimed .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-20 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM